



Exhibit 10.18
EXECUTION VERSION






This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
November 16, 2018 (the “Effective Date”), is entered into by and between REVLON
CONSUMER PRODUCTS CORPORATION, a Delaware corporation (“RCPC” and, together with
its parent Revlon, Inc. (“Revlon”) and its subsidiaries, the “Company”), and
Debra Perelman (the “Executive”).
WHEREAS, RCPC and the Executive previously entered into an employment agreement
dated March 14, 2018;
WHEREAS, RCPC and the Executive desire to amend the prior employment agreement
to reflect the Executive’s new role as Chief Executive Officer and President of
Revlon and RCPC; and
WHEREAS, RCPC wishes to continue to employ the Executive and the Executive
wishes to continue her employment with the Company on the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, RCPC and the Executive hereby agree as follows:
1.Employment, Duties and Acceptance.
1.1Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2) to render exclusive and full-time services to the Company
in the capacity of Chief Executive Officer and President of Revlon and RCPC,
reporting to the Board of Directors of each of Revlon and RCPC, and to perform
such duties and responsibilities and have such authority as shall be consistent
with such position (including serving as a director of Revlon and/or RCPC and
serving as a director and/or officer of any subsidiary of the Company), and such
other duties and responsibilities, in each case as may be reasonably assigned to
the Executive from time to time by Revlon’s Board of Directors (the “Board”).
The Executive shall be nominated for election to the Board upon expiration of
her term as a director while she serves as Chief Executive Officer.
1.2Acceptance. The Executive hereby agrees to render the services described
above. During the Term, the Executive agrees to continue to serve the Company
faithfully, to devote the Executive’s entire business time (subject to the last
sentence of this Section 1.2), energy and skill to such employment, and to use
the Executive’s best efforts, skill and ability to promote the Company’s
interests. In addition, during the Term, the Executive shall be permitted to
(i) serve on the board of directors of non-profit organizations and, with the
consent of the Board, other for-profit organizations, provided that the Board
consents to the Executive continuing to serve as a member of the board of
directors on those organizations with which she currently serves;
(ii) participate in charitable, civic, educational, professional, community or
industry affairs and (iii) manage the Executive’s passive personal investments
so long as such activities, in the aggregate, do not materially interfere or
conflict with the Executive’s duties hereunder.
1.3Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company.
1.4Representations. As an inducement for RCPC and Revlon to enter into this
Agreement, the Executive hereby represents that the Executive is not a party to
any contract, agreement or understanding which prevents, prohibits or limits her
in any way from entering into and fully performing her obligations under this
Agreement and any duties and responsibilities that may be assigned to her
hereunder.
2.Term of Employment. Executive’s employment under this Agreement shall commence
on the Effective Date and shall continue on an at-will basis until terminated by
either party pursuant to Section 4 (the “Term”).
3.Compensation; Benefits.
3.1Salary. The Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly, at the annual rate of not less than $1,125,000 (the
“Base Salary”). All payments of Base Salary or other compensation hereunder
shall be less such deductions or withholdings as are required by applicable law
and regulations. The Executive will be considered for merit increases in
connection with the Executive’s performance evaluations, which are performed in
accordance with the Company’s salary administration policies and procedures. In
the event that RCPC, in its sole discretion, from time to time determines to
increase the Base Salary, such increased amount shall, from and after the
effective date of the increase, constitute “Base Salary” for purposes of this
Agreement and shall not thereafter be decreased.
3.3Annual Bonus. The Executive shall be eligible to participate in the Company’s
annual bonus programs as shall be in effect from time to time (the “Bonus
Programs”), to the extent implemented under the Revlon Executive Incentive
Compensation Plan or such successor plan as shall be in effect from time to time
(the “Incentive Compensation Plan”), with target bonus eligibility of 100% of
Base Salary for achieving performance objectives set by the Compensation
Committee or its designee





--------------------------------------------------------------------------------





in reasonable consultation with the Executive, subject to the terms and
conditions of such Bonus Programs and the Incentive Compensation Plan; provided
that notwithstanding anything to the contrary contained in the Bonus Programs or
the Incentive Compensation Plan, such bonus shall have a maximum annual payout
of 200% of Base Salary (the “Maximum Annual Bonus”). In the event that the
Executive’s employment shall terminate pursuant to Section 4.1, 4.2 or 4.3
during any calendar year, the Executive’s bonus with respect to the year during
which such termination occurs shall be pro-rated (the “Pro-Rated Bonus”) for the
actual number of days of active employment during such year and such Pro-Rated
Bonus shall be payable (i) if and to the extent bonuses are payable to
executives under the Bonus Programs for that year based upon achievement of the
objectives set for that year and not including any discretionary bonus amounts
which may otherwise be payable to other executives despite non-achievement of
bonus objectives for such year, and (ii) on the date bonuses would otherwise be
payable to executives under the Bonus Programs, but no later than March 15 of
the year following the year to which the bonus relates. Notwithstanding anything
herein or contained in the Bonus Programs and/or Incentive Compensation Plan to
the contrary, in the event that the Executive’s employment shall terminate
pursuant to Section 4.1, 4.2 or 4.3 during any calendar year, the Executive
shall be entitled to receive the Executive’s bonus (if not already paid) with
respect to the year immediately preceding the year of termination (if bonuses
with respect to such year are payable to other executives based upon achievement
of bonus objectives, and not based upon discretionary amounts which may be paid
to other executives despite non-achievement of bonus objectives) as and when
such bonuses would otherwise be payable to executives under the Bonus Programs
despite the fact that the Executive may not be actively employed on such date of
payment (the “Prior Year Bonus”).
3.3Long Term Incentive Compensation.
3.3.1 During the Executive’s period of employment with the Company in this
position, the Executive shall be eligible to participate each year in the
Company’s LTIP Program and receive a long term incentive award (the “LTIP
Award”) under the plan governing any such award (the “Applicable Plan”), subject
annually to Compensation Committee determination and approval and the terms of
the Applicable Plan and the applicable LTIP terms adopted by the Compensation
Committee, each in its discretion; provided that the Executive will be entitled
to a 2019 LTIP Award with a total target value of $4,750,000 (the “2019 LTIP
Award”), subject to her continued employment on the date of grant and the terms
of the applicable LTIP Program and the Applicable Plan and as set forth herein.
3.3.2 In recognition of the Executive’s services that were rendered to the
Company in this position prior to the execution of this Agreement, on the date
of this Agreement, the Executive will receive a 2018 LTIP Award with a total
target of $2,915,068 (the “2018 LTIP Award”), subject to the terms of the
applicable LTIP Program and the Applicable Plan and as set forth herein.
3.4Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with the Revlon Travel and Entertainment Policy as in effect
from time to time, or such policy or policies, if any, as may succeed it.
3.5Vacation. During each year of the Term, the Executive shall be entitled to a
vacation period or periods in accordance with the vacation policy of the Company
as in effect from time to time, but not less than twenty-five (25) days.
3.6Benefits. During the Term, the Executive shall be entitled to participate in
those qualified and non-qualified defined benefit, defined contribution, group
life insurance, medical, dental, disability and other benefit plans and programs
of the Company as from time to time in effect (or their successors) generally
made available to other senior executives of the Company of the Executive’s
level generally and in such other plans and programs and in such perquisites, as
from time to time in effect, as may be generally made available to senior
executives of the Company of the Executive’s level generally. For the sake of
clarity, this section is not intended to apply to any housing or relocation
allowance. The Executive may elect to continue to participate in those basic and
executive health insurance plans of MacAndrews & Forbes Incorporated (together
with its subsidiaries but excluding the Company, “M&F”) under which the
Executive currently participates, in which case the Company will reimburse M&F
for the full premium cost of the Executive’s coverage and that of her eligible
dependents under those plans.
3.7Internal Revenue Code Section 409A. Section 409A of the Code (as defined in
this Section 3.7, below) and/or its related rules and regulations
(“Section 409A”), imposes additional taxes and interest on compensation or
benefits deferred under certain “nonqualified deferred compensation plans” (as
defined under the Code). These plans may include, among others, nonqualified
retirement plans, bonus plans, stock option plans, employment agreements and
severance agreements. It is the intent of the parties that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, this Agreement shall be interpreted consistent with such intent.
The Company reserves the right to provide compensation or benefits under any
such plan in amounts, at times and in a manner that minimizes taxes, interest or
penalties as a result of Section 409A, including any required withholdings, and
the Executive agrees to cooperate with the Company in such actions.
Specifically, and without limitation of the previous sentence, if the Executive
is a “specified employee,” as such term is defined under Section 409A
(generally, one of the Company’s top fifty (50) highest paid officers), to the
extent required to comply with Section 409A, the Company will not make any
payments to the Executive under this Agreement upon a “separation from service,”
as such term is defined under Section 409A, until six (6) months after the
Executive’s date of separation from service or, if earlier, the date of the
Executive’s death. Upon expiration of the six-month period, or, if earlier, the
date of the Executive’s death, the Company shall make a payment to the Executive
(or her beneficiary or estate, if applicable) equal to the sum of all payments
that would have been paid to the Executive from the date of separation from
service had the Executive not been a “specified employee” through





--------------------------------------------------------------------------------





the end of the six (6) month period or the date of death (whichever is earlier),
and thereafter the Company will make all the payments at the times specified in
this Agreement or applicable policy, as the case may be. In addition, the
Company and the Executive agree that, for purposes of this Agreement,
termination of employment (or any variation thereof) will satisfy all of the
requirements of “separation from service” as defined under Section 409A. For
purposes of this Agreement, the right to a series of installment payments, such
as salary continuation or severance payments, shall be treated as the right to a
series of separate payments and shall not be treated as a right to a single
payment. Any in-kind benefits or reimbursements provided under this Agreement
that constitute deferred compensation subject to Section 409A shall be subject
to the following: (i) any such in-kind benefit or payment reimbursement provided
during one calendar year shall not affect the amount of such in-kind benefit or
reimbursement provided during a subsequent calendar year; (ii) such in-kind
benefit or reimbursement may not be exchanged or substituted for other forms of
compensation to the Executive; and (iii) reimbursement payments shall be made to
the Executive no later than the last day of the taxable year following the year
in which the reimbursed expense is incurred. For purposes of this Agreement, the
term “Code” shall mean the Internal Revenue Code of 1986, as amended, including
all final regulations promulgated thereunder, and any reference to a particular
section of the Code shall include any provision that modifies, replaces or
supersedes such section.
3.8Clawback/Recoupment Policy. The Executive agrees and acknowledges that
incentive amounts and awards (as used within the meaning of the Dodd-Frank Wall
Street Reform and Consumer Protection Act) payable pursuant to this Agreement or
any bonus or incentive plan are subject to forfeiture and recoupment and may be
cancelled without payment, and/or a demand for repayment of any previously paid
amounts may be made upon the Executive in accordance with the Company’s
forfeiture and recoupment policies with regard to financial statements as are
required by law to be adopted and in effect from time to time. This provision
shall survive termination of the Executive’s employment. The forfeiture
provisions in this Section 3.8 are in addition to any forfeiture provisions
contained elsewhere in this Agreement. Following a Change of Control, with
respect to awards made prior to the Change of Control, the Executive shall only
be subject to forfeiture or recoupment provisions that are required by law and
which shall not be any broader than what is required by law or as provided in
this Agreement.
4.Termination.
4.1Death. If the Executive shall die during the Term, the Term shall terminate
and no further amounts or benefits shall be payable hereunder, except that the
Executive shall be entitled to receive any Prior Year Bonus and any Final
Compensation (as defined below). In addition, the Executive shall receive the
(i) Pro-Rated Bonus payable at the same time and manner payment would be made
pursuant to Section 3.2, as if the Executive continued to be an active employee
of the Company and (ii) payment in respect of any outstanding LTIP Award under
Section 3.3 at the same time payments would be made pursuant to Section 3.3, as
if the Executive continued to be an active employee of the Company, based on
actual performance but pro-rated for the actual number of days of active
employment during the applicable performance period. “Final Compensation” means
(i) the Base Salary earned but not paid through the date of termination,
(ii) pay for any vacation time earned but not used through the date of
termination, (iii) any business expenses incurred by the Executive but
unreimbursed on the date of termination, provided that such expenses and
required substantiation and documentation thereof are submitted within ninety
(90) days following termination and that such expenses are reimbursable under
Company policy, and (iv) vested benefits as may be provided under the terms of
any applicable benefit plan. Except as provided in this Section 4.1, the Company
shall have no further compensation obligation to the Executive or the
Executive’s heirs hereunder in the event of the Executive’s death. Subject to
the terms of this Agreement and the applicable policy, the Executive’s right to
indemnification and coverage under Directors and Officers insurance shall
survive termination of employment.
4.2Disability. If the Executive shall have failed, with or without reasonable
accommodation, to perform the essential functions of the Executive’s job as a
result of a physical or mental incapacity or illness lasting for 180 days during
any 365-day period (a “Disability”), the Company may, by written notice to the
Executive while she is Disabled, terminate the Term and no further amounts or
benefits shall be payable hereunder, except that the Executive shall be entitled
to receive the same payments as described above in Section 4.1. Except as
provided in this Section 4.2, the Company shall have no further compensation
obligation to the Executive hereunder in the event of such termination. Subject
to the terms of this Agreement and the applicable policy, the Executive’s right
to indemnification and coverage under Directors and Officers insurance shall
survive termination of employment.
4.3Termination by the Executive for Good Reason; Termination by Company other
than for Cause. In the event of the Executive’s resignation for Good Reason (as
defined below), the Executive shall be entitled to terminate the Term and her
employment under this Agreement by providing the Company with written notice
tendering her resignation, such written notice to be provided to the Company
within ninety (90) days following the occurrence of the event that she alleges
constitutes Good Reason and such resignation to be effective, only if the
Company has not cured the event within the thirty (30) day period following the
written notice (if such event is curable), on the 30th day following the
expiration of the cure period; it being understood that if the Executive fails
to resign within such period, her right to terminate her employment due to Good
Reason shall be deemed to be waived. Further, the Company shall be entitled to
terminate the Term and the Executive’s employment hereunder other than for Cause
at any time upon written notice to the Executive. Upon such termination by the
Executive for Good Reason (and not under Section 4.5) or in the event the
Company terminates the Term or the Executive’s employment other than pursuant to
the provisions of Sections 4.1, 4.2, or 4.4, the Company shall pay to the
Executive an amount equal to the sum of the Executive’s Base Salary (without
giving effect to any reduction that was the basis of the Good Reason
termination) and an amount equal to





--------------------------------------------------------------------------------





the annual bonus paid under Section 3.2 for the year prior to the year of
termination (provided that if such termination occurs prior to the payment of
bonuses for the prior fiscal year, for purposes of calculating this payment
only, such bonus shall be determined based on actual results under the plan for
corporate objectives and based on target for individual performance objectives
and for fiscal 2017 shall be deemed to have been $1,125,000) payable in equal
installments in the manner specified in Section 3.1, until the conclusion of the
Damage Period. The “Damage Period” shall mean the 12-month period following the
date of termination. In addition, (i) the Executive shall be entitled to receive
any Prior Year Bonus, any Final Compensation and the Pro-Rated Bonus, each as
described above, (ii) the 2018 LTIP Award and 2019 LTIP Award shall immediately
vest with respect to requirements of continued service but will continue to be
subject to the achievement of applicable performance goals, if any, and be
payable in accordance with the terms of the applicable LTIP Program and the
Applicable Plan, and (iii) any other outstanding LTIP Award shall continue to
vest during the Damage Period with respect to requirements of continued service
but will continue to be subject to the achievement of applicable performance
goals, if any, and be payable in accordance with the terms of the applicable
LTIP Program and the Applicable Plan. Further, if the Executive is enrolled in
the Company’s medical, vision and dental plans or the M&F basic and executive
health insurance plans on the date of termination and provided that the
Executive is permitted to continue such participation under applicable law and
plan terms without the imposition of a penalty on the Company, and if the
Executive elects to continue her participation and that of her eligible
dependents in those plans for a period of time under the federal law known as
“COBRA,” then, until the earliest to occur of (x) the conclusion of the Damage
Period, (y) the conclusion of the COBRA period, or (z) the date the Executive
becomes eligible for coverage under a subsequent employer’s plan, the Company
will contribute to the premium cost of the Executive’s coverage and that of her
eligible dependents under those plans (or will reimburse M&F for such costs if
the Executive had elected to continue to participate in the M&F basic and
executive health insurance plans and is not then an employee of M&F) at the rate
it contributed to the Executive’s premium cost of coverage on the date of
termination (such contribution to be treated as a bonus and subject to any
applicable tax withholdings). To be eligible for these Company premium
contributions, however, the Executive must pay her portion of the premium cost
during the Damage Period. After the Company’s contributions end, the Executive
may continue benefits coverage for the remainder of the COBRA period, if any, by
paying the full premium cost of such benefits. The Company’s obligations
pursuant to this Section 4.3 shall not be subject to the Executive’s duty to
mitigate damages by seeking other employment. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following without the
Executive’s prior written consent: (i) a material reduction in the Executive’s
duties, responsibilities or authority; (ii) a material reduction in the
Executive’s Base Salary or annual bonus opportunity; (iii) a material breach of
this Agreement by the Company; or (iv) the Executive’s office being relocated
beyond a fifty (50) mile radius of the Executive’s then current office; provided
that, for the sake of clarity, (A) Revlon no longer being a publicly traded
entity shall not constitute an event of Good Reason or (B) an arms’ length
disposition of assets of the Company shall not give rise to an event of Good
Reason. The Executive’s right to indemnification and coverage under Directors
and Officers insurance shall survive termination of employment.
4.4Cause. In the event of the Executive’s (i) willful failure, refusal or
inability (other than as a result of physical or mental incapacity or illness)
to perform the Executive’s material duties hereunder; (ii) willful failure or
refusal to follow or carry out a lawful directive of the Board; (iii) conviction
of any felony; (iv) conviction of any lesser crime or offense involving the
property of the Company; (v) gross negligence or willful misconduct in
connection with the performance of the Executive’s duties hereunder;
(vi) material breach, or knowing immaterial breach, of the Code of Conduct (as
defined below); (vii) any breach of Sections 1.4, 5, 6, 7 or 8 of this
Agreement; (viii) material breach of any other provision of this Agreement or
other Company policy applicable to the Executive; or (ix) willful misconduct
which would make the Executive’s continued employment by the Company materially
harmful to the Company, monetarily or reputationally, the Company may, within
ninety (90) days of the Board’s knowledge of the event, by written notice to the
Executive terminate the Term and, upon such termination, this Agreement shall
terminate and the Executive shall be entitled to receive no further amounts or
benefits hereunder, except any as shall have been earned to the date of such
termination including the Final Compensation. For purposes of this definition of
“Cause”, no act or omission to act by the Executive will be “willful” if such
act or omission was done or omitted to be done in the Executive’s good faith and
with a reasonable belief that such act or omission was in the best interests of
the Company. If and to the extent any occurrence of Cause is capable of cure,
the Company shall provide notice of same to the Executive, who shall then have
ten (10) days to cure such event of Cause to the satisfaction of the
Company. Subject to the terms of this Agreement and the applicable policy, the
Executive’s right to indemnification and coverage under Directors and Officers
insurance shall survive termination of employment.
4.5Voluntary Termination by the Executive other than for Good Reason. The
Executive may terminate her employment hereunder at any time upon sixty (60)
days’ advance written notice to the Company. In the event of termination of the
Executive’s employment pursuant to this Section 4.5, the Company shall have no
further compensation obligation to the Executive, other than for any Final
Compensation through the actual date of such termination. Subject to the terms
of this Agreement and the applicable policy, the Executive’s right to
indemnification and coverage under Directors and Officers insurance shall
survive termination of employment.
4.6Resignation and Release. Upon any termination of employment, the Executive
shall promptly resign from any positions with the Company, whether as an
officer, director, employee, or otherwise and shall promptly execute any
documents reasonably required to effectuate the resignation. Notwithstanding any
other provision of this Agreement to the contrary, the Executive acknowledges
and agrees that any and all payments to which the Executive is entitled under
Section 4 or Section 13,





--------------------------------------------------------------------------------





other than payment of any Final Compensation, are conditioned upon and subject
to the Executive’s (or her estate’s) execution, delivery and non-revocation
within fifty-five (55) days following the Executive’s termination of employment
of a general waiver and release (for the avoidance of doubt, the restrictive
covenants contained or referred to in Section 5, 6 and 7 of this Agreement shall
survive the termination of this Agreement), in substantially the form delivered
to the Executive in connection with the execution of this Agreement, of all
claims, except for such matters covered by provisions of this Agreement which
expressly survive the termination of this Agreement (the “Release Condition”).
Payments and benefits of amounts which do not constitute nonqualified deferred
compensation and are therefore not subject to Section 409A (as defined below)
shall commence five (5) days after the Release Condition is satisfied and
payments and benefits which are subject to Section 409A shall commence on the
60th day after termination of employment (subject to further delay, if required
pursuant to Section 3.7 above) provided that the Release Condition is satisfied.
4.7Award Agreements. For the avoidance of doubt, notwithstanding anything to the
contrary herein, in the event the terms of any applicable award agreement with
respect to any termination of employment are more favorable to Executive than
the terms provided in this Section 4, the applicable award agreement shall
control.
4.8No Mitigation. The Executive shall have no duty to mitigate by seeking other
employment or otherwise and no compensation earned by the Executive from other
employment, a consultancy or otherwise shall reduce any payments provided for
under this Section 4.
5.Protection of Confidential Information; Non-Competition; Non-Solicitation.
The Executive acknowledges that the Executive’s services will be unique, that
they will involve the development of Company-subsidized relationships with key
customers, suppliers, and service providers as well as with key Company
employees and that the Executive’s work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential information concerning the
Company’s business which it would be impracticable for the Company to
effectively protect and preserve in the absence of this Section 5 and the
disclosure or misappropriation of which could materially adversely affect the
Company. Accordingly, the Executive agrees to the following obligations:
5.1Non-Disclosure of Confidential Information and Trade Secrets. Except in the
good faith performance of the Executive’s duties pursuant to Section 1.1, the
Executive agrees not at any time, whether during or after the Executive’s
employment with the Company, to divulge to any other entity or person or misuse
any confidential information acquired by the Executive concerning the Company’s
or its affiliates’ business affairs, including without limitation, its financial
results and prospects, financial affairs, future plans in research, acquisition
or divestiture plans, marketing, advertising, sales, product development,
proprietary business processes or methods, research, trade secrets and any
information regarding personal matters of any directors, officers, employees or
agents of the Company or its affiliates or their respective family members, or
any information concerning the circumstances of the Executive’s employment and
any termination of the Executive’s employment with the Company or any
information regarding discussions related to any of the foregoing (the
“Confidential Information”). The foregoing prohibitions shall include, without
limitation, directly or indirectly publishing (or causing, participating in,
assisting or providing any statement, opinion or information in connection with
the publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any Confidential Information, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial or over
the internet. In the event that the Executive is requested or required to make
disclosure of Confidential Information under any arbitration award, court order,
subpoena or other judicial process, the Executive will promptly notify RCPC,
take all reasonable steps requested by RCPC to defend against the compulsory
disclosure and permit RCPC, at its expense, to control with counsel of its
choice any proceeding relating to the compulsory disclosure. The Executive
acknowledges that all information the disclosure of which is prohibited by this
section is of a confidential and proprietary character and of great value to the
Company.
5.2Return of Company Property. At the Company’s request, the Executive agrees to
deliver promptly to the Company on termination of the Executive’s employment
with the Company, or at any time that RCPC may so request, all Confidential
Information, Inventions (as defined below) and all other memoranda, notes,
records, reports, manuals, drawings, models, blueprints, materials, supplier
lists, raw materials lists, and other documents (and all copies thereof)
relating to the Company’s business and all property associated therewith, which
the Executive may then possess or have under the Executive’s control, including,
without limitation, computer disks or data (including data retained on any
computer), and any home office equipment or computers purchased or provided by
the Company or other materials; provided, however, that the Executive shall be
permitted to retain her address book to the extent it contains only contact
information. To the extent the Company has any right in the Executive’s cell
phone number, it shall cooperate with the Executive to transfer it to her.





--------------------------------------------------------------------------------





5.3 Non-Competition. The Executive agrees that during the period (such period
being referred to as the “Restricted Period”) of her employment and for a period
of twelve (12) months following the termination of her employment with the
Company for any reason, she will not, directly or indirectly, as a director,
officer, stockholder, partner, associate, employee, consultant, owner, agent or
independent contractor, become or be interested in, or associated with, any
other corporation, firm or business of which a material portion of its business
is engaged in a business (or businesses) that is competitive with the material
business(es) in which the Company is engaged at the time of termination, in any
geographical area in which the Company is engaged at the time of termination (a
“Restricted Entity”). The definition of “Restricted Entity” shall not include
M&F. In addition, during the Executive’s employment, she shall not have any
direct or indirect interest (whether as a director, officer, stockholder,
partner, proprietor, associate, employee, consultant, owner, agent or
independent contractor) in any company which sells to, supplies services to or
buys products or services from the Company, or engages in any other activity or
relationship which would be contrary to the Company’s conflict of interest
policy as set forth in its Code of Conduct as from time to time in effect.
Notwithstanding the foregoing, the Executive’s ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national security
exchange or on the over-the-counter market shall not, solely on its own, be
deemed to be a violation of this Section 5.3. This provision shall not preclude
the Executive from, following the termination of her employment, engaging in a
business of an acquirer of the Company so long as she was not materially
involved in that business during her employment. The Executive may seek RCPC’s
consent for a waiver of this Section 5.3 or a confirmation that a waiver is not
necessary, neither of which may be unreasonably withheld or delayed, provided
that a consent may have certain conditions as RCPC may deem appropriate, which
may include a reduction in the severance payments that may be due under
Section 4.3.


5.4 Non-Solicitation.
5.4.1 The Executive agrees that during the Restricted Period, she will not,
directly or indirectly, solicit, induce, influence, or attempt to solicit,
induce or influence any person then employed by the Company or during the six
(6) month period prior to the date of the activity or otherwise interfere with
any such employment by or association with the Company for the purpose of
associating, as an employee or otherwise, or otherwise encourage any such
employee, to leave their employment with the Company; provided that this
provision shall not (i) prevent the Executive from supplying a reference for
such employee (without otherwise breaching this provision), (ii) prevent the
Executive from terminating employees of the Company in the good faith
performance of the Executive’s duties or (iii) be deemed to apply to a general
job posting not targeted at the Company’s employees.
5.4.2 The Executive agrees that she will not, during the Restricted Period,
directly or indirectly solicit, induce, influence, or attempt to solicit, induce
or influence any customer, prospective customer (meaning a customer to whom the
Company has made a sales proposal or pitch during the one year prior to the
Executive’s termination of employment), supplier or vendor of the Company to
divert its business to any Restricted Entity or otherwise encourage such
customer, prospective customer, supplier or vendor to terminate its business
relationship with the Company (except in the good faith performance of her
duties) or otherwise interfere with any business or contractual relationship of
the Company that may exist from time to time, including but not limited to with
any supplier, customer, prospective customer or vendor.


5.5If the Executive commits a breach of any of the provisions of Sections 5.1
through 5.4, 6 or 7 hereof, the Company shall have the following rights and
remedies:
5.5.1    the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement, except as may otherwise be required by
law in the case of qualified benefit plans and any Final Compensation;
5.5.2    the right and remedy to have the provisions of this Agreement
specifically enforced by any arbitrator or court having equity jurisdiction, it
being acknowledged and agreed that any such breach will cause irreparable injury
to the Company and that money damages and disgorgement of profits will not
provide an adequate remedy to the Company, and, if the Executive attempts or
threatens to commit a breach of any of the provisions of Sections 5.1 through
5.4, the right and remedy to be granted a preliminary and permanent injunction
in any court or arbitration having equity jurisdiction against the Executive
committing the attempted or threatened breach (it being agreed that each of the
rights and remedies enumerated above shall be independent of the others and
shall be severally enforceable, and that all of such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company under law or in equity);
5.5.3    (i) to the extent that on the date of such breach there shall remain
outstanding and unexercised (whether or not then vested) any portion of any
stock option or stock appreciation right or there shall remain outstanding and
unvested any portion of any other award granted to the Executive under any
Revlon stock plan, such award or portion thereof shall immediately and
automatically terminate and, if applicable, become unexercisable, without any
action or notice by the Company, and (ii) to the extent an award had vested
(which, for the sake of clarity, does not affect the Company’s ability to claw
back the income from such award as provided herein), the right and remedy to
require the Executive to repay the Company for any income realized by the
Executive related to any such awards during the 12-month period (or if the
violation occurred on or following the termination of her employment without
Cause, for Good Reason, COC Good Reason or as a result of her Disability, the 24
month period; provided, that, such period shall not go back to more than one
year prior to the termination of her employment) prior to the date of the
violation (or during any applicable post-termination exercise period related to
options or stock appreciation rights); and





--------------------------------------------------------------------------------





5.5.4    the right and remedy to require the Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively “Benefits”) derived or received by the Executive as
the result of any transactions constituting a breach of any of the provisions of
Sections 5.1 through 5.4 hereof, and the Executive hereby agrees to account for
and pay over such Benefits as directed by the Company.
        
5.6    If any of the covenants contained in Sections 5.1 through 5.5, or any
part thereof, hereafter are construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
5.7    If any of the covenants contained in Sections 5.1 through 5.4, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the arbitrator or
court making such determination shall have the power to reduce the duration
and/or area of such provision so as to be enforceable to the maximum extent
permitted by applicable law and, in its reduced form, said provision shall then
be enforceable.
5.8    The parties hereto intend to and do hereby confer jurisdiction to enforce
the covenants contained in Sections 5.1 through 5.5 upon the arbitrator in the
arbitration provided for in Section 11.1 below. The parties hereby direct the
arbitrator that it is the intention of the parties hereto that these covenants
be enforced within the broadest possible business and geographic scope and
duration since the Executive has global responsibility for the Company’s
business.
5.9    Any termination of the Term or the Executive’s employment shall have no
effect on the continuing operation of this Section 5.
5.10    The Company hereby agrees that an immaterial and inadvertent breach of
this Sections 5 (excluding Section 5.3, hiring in violation of Section 5.4.1 or
actual interference in violation of Section 5.4.2), 6 or 7 shall not be a basis
on which to claim “Cause” for purposes of this Agreement or to stop or seek
recoupment of payment of any pay and benefits provided for in this Agreement and
references to “compliance with” or “breach” of such Sections shall be
interpreted in accordance with this Section 5.10. For clarity, employee
solicitation and hiring activities and customer, vendor and supplier
solicitation activities that occur in the ordinary course of the business of the
Executive’s future employer where the Executive is not involved, directly or
indirectly, in soliciting, identifying or hiring the Company’s employees or
soliciting the Company’s customers, vendors and suppliers shall not be a breach
of Section 5.4.1 or Section 5.4.2, as applicable.
5.11    The Executive shall not be subject to, or be at risk of forfeiture for a
violation of, restrictive covenants contained in any other agreement or document
(including, without limitation, in any grant or award agreement) that are
broader than the covenants contained in this Agreement or the release described
in Section 4.6.


6.Inventions and Patents.
6.1    The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by the Executive during the Term or following the Term if derived from
Confidential Information shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company or any of its
affiliates, are related in any manner to the business (commercial or
experimental) of the Company or any of its affiliates, are conceived or made on
the Company’s time or with the use of the Company’s facilities or materials. The
Executive shall further: (a) promptly disclose such Inventions to the Company;
(b) assign to the Company, without additional compensation, all patent and other
rights to such Inventions for the United States and foreign countries; (c) sign
all papers necessary to carry out the foregoing; and (d) give testimony in
support of the Executive’s inventorship. “Inventions” shall not include
managerial concepts and skills generally applied by experienced senior
executives.
6.2    If any Invention as defined in Section 6.1 above is described in a patent
application or is disclosed to third parties, directly or indirectly, by the
Executive within two (2) years after the termination of the Executive’s
employment with the Company, it is to be presumed that the Invention was
conceived or made during the Term.
6.3    The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.


7.Ownership of Property.
The Company shall be the sole owner of all Confidential Information, Inventions,
and all other products and proceeds of the Executive’s services hereunder,
including, but not limited to, all materials, ideas, concepts, formats,
suggestions, developments, arrangements, packages, programs, copyright work
(meaning any works of authorship, including computer software) and all other
intellectual properties or work product that the Executive may acquire, obtain,
develop or create in connection with or during the Term, free and clear of any
claims by the Executive (or anyone claiming under the Executive) of any kind or
character whatsoever (other than the Executive’s right to receive payments
hereunder). The Executive shall, at the request of RCPC, execute such
assignments, certificates or other instruments as RCPC may from time to time
deem necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend the Company’s right, title or interest in or to any such
properties.





--------------------------------------------------------------------------------





8.Revlon Code of Conduct and Business Ethics.
In consideration of RCPC’s execution of this Agreement, the Executive agrees to
comply with the then current published terms of the Revlon, Inc. Code of Conduct
and Business Ethics (the “Code of Conduct”), a current copy of which is annexed
at Schedule A, whether or not the Executive is a signatory thereof, with the
same effect as if the same were set forth herein in full.
9.Indemnification.
Subject to the terms, conditions and limitations of its by-laws (as in effect on
the Effective Date or if greater, as amended thereafter) and applicable Delaware
law, RCPC will defend and indemnify the Executive against all costs, charges and
expenses (including advancement of fees) incurred or sustained by the Executive
in connection with any action, suit or proceeding to which the Executive is or
may be made a party, brought by any shareholder of the Company directly or
derivatively or by any third party or by any participant in, or beneficiary of,
a benefit plan, by reason of any act or omission of the Executive as an officer,
director or employee of the Company or affiliate of the Company or as a
fiduciary of any benefit plan. The Executive shall be covered by the Directors
and Officers insurance coverage as is maintained by Revlon and RCPC for its
directors and officers including, to the extent provided under such Directors
and Officers insurance, coverage for actions, suits or proceedings brought after
she ceases employment with RCPC but relating to periods during the Executive’s
employment with RCPC. The Executive shall be required to enter into a standard
undertaking as a condition to the advancement of legal fees and expenses. This
provision shall survive termination of the Executive’s employment and shall
remain in effect through any applicable statutes of limitation.
10.Notices.
All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), provided that all notices to the Company
and the Executive shall also be sent simultaneously by email, as follows (or to
such other address as either party shall designate by notice in writing to the
other in accordance herewith or in the case of the Company, to its then current
principal office address):
If to the Company, to General Counsel (or her successor), Attention: Mitra
Hormozi; mitra.hormozi@revlon.com.
If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company and to the Executive’s email address as reflected in the
records of the Company.
11.General.
11.1    Arbitration. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
agreements made between residents thereof and to be performed entirely in New
York. Any dispute arising out of or relating to the Executive’s employment with
the Company, any termination of employment or this Agreement, including without
limitation any dispute relating to any law regulating the employment
relationship or the Agreement’s formation, validity, performance, breach or
termination, shall be finally resolved by arbitration in accordance with the
International Institute for Conflict Prevention & Resolution Rules for
Non-Administered Arbitration (the “CPR Rules”) by a sole arbitrator appointed in
accordance with the CPR Rules. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1 et seq., and judgment upon the arbitrator’s award
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be New York County, New York and shall occur in the English
language. Either party may apply to any appropriate court for interim or
injunctive relief in aid of arbitration or to obtain complete relief following
an award.
11.2    Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
11.3    Entire Agreement. This Agreement (together with the Exhibits, Schedules
and the documents referenced herein) sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements (including her prior employment agreement dated
March 14, 2018), arrangements and understandings, written or oral, relating to
the subject matter hereof including any offer letter or term sheets. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.
11.4    Assignment. This Agreement shall be binding upon the parties hereto and
their successors and permitted assignees. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, nor may
the Executive pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise. RCPC may assign its rights,
together with its obligations, hereunder (i) to any affiliate or (ii) to a third
party (that agrees in writing to assume the obligations in this Agreement) in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve the
Company from its obligations hereunder to the extent the same are not timely
discharged by such assignee.
11.5    Amendment. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the parties hereto, or in the





--------------------------------------------------------------------------------





case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
11.6    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
11.17    Legal Fees. RCPC shall promptly reimburse the Executive for her
reasonable legal fees expended or incurred by the Executive in connection with
negotiating the terms of this Agreement and related documents up to $25,000,
payable within thirty (30) days of the Executive’s submission of reasonably
satisfactory documentation of such fees.


12.Subsidiaries and Affiliates. As used herein, the term “subsidiary” shall mean
any corporation or other business entity controlled directly or indirectly by
the corporation or other business entity in question, and the term “affiliate”
shall mean and include any corporation or other business entity directly or
indirectly controlling, controlled by or under common control with the
corporation or other business entity in question.
13.Change of Control Payments and Benefits.
13.1    Benefit Continuation; Bonus and Salary Payment. If in the twenty-four
(24) months following the effective date of any Change of Control (such period,
the “Post-COC Term” and such date, the “COC Effective Date”), the Executive
terminates the Term of her employment for “COC Good Reason” (as defined below in
sub-clause 13.1.4) or if the Company terminates the Term of the Executive’s
employment other than for Cause (or if the Company terminates the Executive’s
employment without Cause or the Executive resigns for Good Reason, in either
case in connection with or in anticipation of the Change of Control) in lieu of
the payments specified in Section 4.3, subject to the Release Condition,
provided, however, if the termination or resignation occurs prior to the Change
of Control, the Executive shall continue to receive the amounts specified in
Section 4.3 as provided therein and any amounts in excess thereof that would be
paid to or received by the Executive upon a Change of Control shall be paid in
accordance with this Section following the occurrence of the Change of Control,
and further provided that any excess amounts subject to Section 409A as
nonqualified deferred compensation shall not be provided in the event the Change
of Control does not satisfy the requirements of a “change of control” event for
purposes of Section 409A:
13.1.1    If the Executive is enrolled in the Company’s medical, vision and
dental plans or the M&F basic and executive health insurance plans on the date
of termination and provided that the Executive is permitted to continue such
participation under applicable law and plan terms without the imposition of a
penalty on the Company, and if the Executive elects to continue her
participation and that of her eligible dependents in those plans for a period of
time under COBRA, then, until the earliest to occur of (i) the conclusion of the
Damage Period, (ii) the conclusion of the COBRA period, or (iii) the date the
Executive begins new employment, the Company will contribute to the premium cost
of the Executive’s coverage and that of her eligible dependents under those
plans (or will reimburse M&F for such costs if the Executive had elected to
continue to participate in the M&F basic and executive health insurance plans
and is not then an employee of M&F) at the rate it contributed to the
Executive’s premium cost of coverage on the date of termination (such
contribution to be treated as a bonus and subject to any applicable tax
withholdings). To be eligible for these Company premium contributions, however,
the Executive must pay her portion of the premium cost during the Damage Period.
The Executive is required to notify the Company immediately if she begins new
employment during the Damage Period and to repay promptly any excess benefits
contributions made by the Company. After the Company’s contributions end, the
Executive may continue benefits coverage for the remainder of the COBRA period,
if any, by paying the full premium cost of such benefits.
13.1.2    The Company shall immediately pay to the Executive a cash lump-sum
payment equal to two (2) times the sum of (A) the greater of the Executive’s
Base Salary in effect on (1) the COC Effective Date or (2) such termination
date, plus (B) the average amount of the gross annual bonus amounts earned by
the Executive referred to in Section 3.2 of this Agreement over the five (5)
calendar years preceding such termination (or, if employed by the Company for
less than five (5) calendar years, the actual number of calendar years for which
the Executive was eligible to receive an annual bonus payment) (the “Cash
Severance”). For the purposes of the foregoing calculation, if the annual bonus
has not been declared for a completed calendar year, such bonus shall be
determined based on actual results under the plan for corporate objectives and
based on target for individual performance objectives. Notwithstanding the
foregoing, if the Change of Control does not satisfy the requirements of a
“change of control” event for purposes of Section 409A, the Cash Severance will
not be paid in a cash lump sum, but rather in equal installments in accordance
with Section 4.3. In addition, the Company shall pay the Prior Year Bonus and
the Pro-Rated Bonus as provided for in Section 4.3.
13.1.3    All then unvested portions of any outstanding LTIP Award held by the
Executive (if any) shall (i) with respect to requirements of continued service,
vest immediately and (ii) with respect to requirements of achievement of
performance goals, vest immediately and be valued as if the performance goals
had been achieved at target, in each case upon such termination, or if later,
upon the occurrence of the Change of Control.
13.1.4    “COC Good Reason” means, for purposes of this sub-clause 13.1.4 only
(and not for any other purpose or reason under this Agreement): (A) a material
adverse change in the Executive’s job duties, responsibilities or authority;
(B) any reduction in the Executive’s Base Salary; (C) any reduction in the
Executive’s annual bonus opportunity; (D) a material





--------------------------------------------------------------------------------





breach of this Agreement by the Company; or (E) the Executive’s being required
by the Company to relocate beyond a fifty (50) mile radius of the Executive’s
then current office; provided that the Executive provides written notice to the
Company of such event of COC Good Reason within ninety (90) days following the
Executive’s knowledge of such event of COC Good Reason and the Company has not
cured such event of COC Good Reason within the thirty (30) day period following
the written notice and the Executive thereafter resigns her employment for COC
Good Reason within one (1) year of such event of COC Good Reason (but no later
than the end of the Post-COC Term); it being understood that if the Executive
fails to resign within such one (1) year period, her right to terminate her
employment due to COC Good Reason shall be deemed to be waived.
        
13.2    Award Agreement. For the avoidance of doubt, notwithstanding anything to
the contrary herein, in the event the terms of any applicable award agreement
with respect to any termination of employment following a change of control are
more favorable to Executive than the terms provided in this Section 13, the
applicable award agreement shall control.
13.3    No Mitigation. The Executive shall have no duty to mitigate by seeking
other employment or otherwise and no compensation earned by the Executive from
other employment, a consultancy or otherwise shall reduce any payments provided
for under this Section 13.


14.Section 280G.
14.1    If the aggregate of all amounts and benefits due to the Executive under
this Agreement or any other plan, program, agreement or arrangement of the
Company or any of its affiliates, which, if received by the Executive in full,
would constitute “parachute payments,” as such term is defined in and under
Section 280G of the Code (collectively, “Change of Control Benefits”), reduced
by all Federal, state and local taxes applicable thereto, including the excise
tax imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after all such applicable taxes, if the Executive
received aggregate Change of Control Benefits equal to an amount which is $1.00
less than three (3) times the Executive’s “base amount,” as defined in and
determined under Section 280G of the Code, then such Change of Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change of
Control Benefits received by the Executive will not constitute parachute
payments. If a reduction in the Change of Control Benefits is necessary,
reduction shall occur in the following order unless the Executive elects in
writing a different order, subject to the Company’s consent (which shall not be
unreasonably withheld or delayed): (i) severance payment based on a multiple of
Base Salary and/or annual bonus; (ii) other cash payments; (iii) any Pro-Rated
Bonus paid as severance; (iv) acceleration of vesting of stock options with an
exercise price that exceeds the then fair market value of stock subject to the
option, provided such options are not permitted to be valued under Treasury
Regulations Section 1.280G-1 Q/A - 24(c); (v) any equity awards accelerated or
otherwise valued at full value, provided such equity awards are not permitted to
be valued under Treasury Regulations Section 1.280G-1 Q/A - 24(c);
(vi) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are permitted to be valued under Treasury Regulations Section 1.280G-1
Q/A - 24(c); (vii) acceleration of vesting of all other stock options and equity
awards; and (viii) within any category, reductions shall be from the last due
payment to the first.
14.2    It is possible that after the determinations and selections made
pursuant to Section 14.1 above the Executive will receive Change of Control
Benefits that are, in the aggregate, either more or less than the amounts
contemplated by Section 14.1 above (hereafter referred to as an “Excess Payment”
or “Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 14.2. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 14.2.
14.3    The determinations with respect to this Section 14 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm or the regular independent auditor is unable or
unwilling to makes such determinations, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed). In addition, the Company shall obtain a valuation of the
non-competition provisions contained in Section 5 which shall be considered by
the Auditors in connection with its determinations under this Section 14. The
Auditor’s report contemplated by this Section 14 shall be in a form on which the
Executive can rely in filing her taxes.
[Signature page follows.]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date first above written.


REVLON CONSUMER PRODUCTS
CORPORATION
By: /s/ Mitra Hormozi
Name: Mitra Hormozi
Title: EVP & General Counsel


REVLON, INC. (with respect to the LTIP Award)
By: /s/ Mitra Hormozi
Name: Mitra Hormozi
Title: EVP & General Counsel


/s/ Debra Perelman
Debra Perelman

































































--------------------------------------------------------------------------------





SCHEDULE A


REVLON CODE OF CONDUCT AND BUSINESS ETHICS




[Available on www.revloninc.com]





































































































--------------------------------------------------------------------------------





SCHEDULE B
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i)
any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors of the Company (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of 66-2/3% of
the directors of the Company then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office;

(iii)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

(iv)
a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8⅝% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8⅝% Senior Subordinated Notes Due
2008 or Subordinated Obligations are outstanding.

Notwithstanding the foregoing and for the sake of clarity, a “Change of Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
combined voting power of the Voting Stock in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“8⅝% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8⅝% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding





--------------------------------------------------------------------------------





securities under an employee benefit plan of the Company or any of its
affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 9½% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.







